Citation Nr: 0513640	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating evaluation for 
loss of sense of taste.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from December 1982 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The veteran is not shown to have a complete loss of sense of 
taste. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for loss of sense of taste have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6276 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received and the 
veteran was provided with VA examinations in August 2002 and 
September 2003.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the January 2003 RO decision was made after November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until September 2003.  The veteran has the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in 
September 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in September 2003 was not 
given prior to the January 2003 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
December 2003 statement of the case provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a noncompensable disability 
rating for loss of sense of taste under the provisions of 38 
C.F.R. § 4.87a, Diagnostic Code 6276 (2004).  He contends 
that his loss of sense of taste is more disabling than 
currently evaluated and he has appealed for an increased 
rating.

Under Diagnostic Code 6276, the schedular criteria provide a 
10 percent disability rating for complete loss of sense of 
taste.  The Note to Diagnostic Code 6276 states that an 
evaluation will be assigned under Diagnostic Code 6276 only 
if there is an anatomical or pathological basis for the 
condition.  See 38 C.F.R. § 4.87a (2004).

Service medical records show that in June 1996, the veteran 
sustained a gunshot wound to the neck and head.  Following 
treatment, he was diagnosed with traumatic sinusitis, 
ruptured left globe, and status post gunshot wound to the 
face, head, and neck.  In October 1997, the veteran reported 
having a loss of sense of taste.  It was noted that he 
complained of an inability to taste certain foods and had 
difficulty with hot and cold foods.  He was diagnosed with 
decreased sense of taste.  

At his August 2002 VA examination, the veteran complained of 
a partial loss of sense of taste as he noticed a significant 
decrease in the flavor of certain foods.  On physical 
examination, the veteran had a normal tongue, palate, 
tonsils, and mucosa.  Intranasal examination revealed normal 
mucosa and septum, and there were no polyps or obstructing 
lesions.  He underwent a taste examination and was able to 
correctly identify sweet, sour, salty, and bitter tastes.  
The examination was conducted using sugar, dilute acidic 
acid, lemon, and salt.  The examiner concluded that the 
veteran did not exhibit a true loss of sense of taste as he 
could identify the four basic tastes.  There was no 
indication of a psychiatric basis for the loss.  

At his September 2003 VA examination, the veteran reported 
having difficulty distinguishing flavors and foods.  A 
physical examination again showed normal tongue, palate, and 
tonsils.  Mucosa was without lesions and the tongue exhibited 
normal mobility.  He underwent a taste examination and 
quickly identified sweet and salty tastes but was unable to 
distinguish bitter taste.  He scored correctly one out of two 
times on the sour taste.  The examination was conducted using 
salt, sugar, lemon juice, and vinegar.  The veteran was 
ultimately diagnosed with hypogeusia.  Based on the veteran's 
history as well as the results of his previous examination, 
the examiner concluded that given that the four basic senses 
of taste were intact in 2002, he doubted that there was a 
significant interval change since that time.  The examiner 
stated further, that much of what is perceived as a taste 
defect is truly a primary defect in olfaction which alters 
flavor.  He explained further, that components that comprise 
the sensation of flavor include the food smell, taste, 
texture, and temperature.  The examiner noted that although 
the veteran was able to identify the four basic tastes of 
salty, sweet, bitter and sour, he did not find it surprising 
that that the veteran had difficulties in identifying flavor 
based on his loss of sense of smell.  He concluded that the 
veteran's ability to not distinguish flavors was as likely as 
not, in part, related to the veteran's severe microsmia 
secondary to his military injury.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against an initial 
compensable evaluation for loss of sense of taste.  As stated 
previously, the veteran is currently assigned a 
noncompensable disability rating under 38 C.F.R. § 4.87a, 
Diagnostic Code 6276.  A 10 percent disability rating is only 
warranted if the veteran has a complete loss of sense of 
taste.  As noted in the August 2002 VA examination report, 
the veteran was able to correctly identify sweet, sour, 
salty, and bitter tastes.  The examiner concluded that the 
veteran did not exhibit a true loss of sense of taste as he 
could identify the four basic tastes.  The September 2003 VA 
examination report also indicated that the veteran did not 
have a complete loss of sense of taste as he could correctly 
identify three of the four basic tastes.  The examiner also 
doubted that there had been a significant interval change in 
the veteran's sense of taste since August 2002.  Absent 
objective medical evidence that the veteran has sustained a 
"complete" loss of sense of taste, a compensable rating 
evaluation is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the provisions of 38 C.F.R. § 4.21 permit the 
Board to utilize the Schedule for Rating Disabilities and 
assign an evaluation commensurate with the veteran's overall 
disability picture.  In addition, there has been no assertion 
or showing by the veteran that loss of sense of taste has 
resulted in interference with employment beyond that 
contemplated by the regular schedular standards or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable evaluation for loss of sense of taste.  The Board 
concludes that the veteran's disability has been 
appropriately rated as noncompensable.  The benefit sought on 
appeal is accordingly denied.




ORDER

An initial compensable evaluation for loss of sense of taste 
is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


